737 N.W.2d 704 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael A. AMOS, Defendant-Appellant.
Docket No. 133065. COA No. 274182.
Supreme Court of Michigan.
September 10, 2007.
By order of June 20, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the December 14, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of sentence and REMAND this case to the Calhoun Circuit Court for the resentencing of the defendant on all of his criminal sexual conduct convictions. The circuit court erred by assessing the defendant 50 points under Offense Variable 11 for penetrations that did not arise out of the particular sentencing offenses. People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006). If the defendant is scored points for OV 11, the trial court must indicate that the acts of sexual penetration "arose out of" the sentencing offenses. MCL 777.41(2)(a). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.